t c memo united_states tax_court william f poppe petitioner v commissioner of internal revenue respondent docket no filed date kamelia k poppe for petitioner jane j kim for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination_of_a_deficiency in his federal_income_tax for the tax_year and additions thereto under sec_6651 and and unless otherwise indicated section references are to the internal revenue continued on date the parties filed a stipulation of settled issues which resolved most issues raised in the notice_of_deficiency issued on date respondent conceded that there is no issue of previously unreported dividend or interest_income before the court the remaining issues before the court are as follows whether petitioner is entitled to use the mark-to-market accounting_method under sec_475 for the tax_year to report his securities and trading activity on the basis of an election petitioner purportedly made on date we hold he is not whether petitioner is liable for additions to tax under sec_6651 and and where he claims he failed to file his federal_income_tax returns continued code code applicable to the relevant years and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar specifically the parties stipulated that for tax_year petitioner’s adjusted_gross_income should not be increased by dollar_figure in ira_distributions and petitioner’s tax is not increased by of a premature_distribution petitioner is entitled to a capital_loss deduction of dollar_figure petitioner received dollar_figure of taxable interest and dollar_figure of tax-exempt_interest petitioner received dollar_figure of ordinary dividends and dollar_figure of qualified dividends petitioner received dollar_figure in nonemployee compensation from z seven fund c o gemini fund services llc petitioner is entitled to a withholding credit of dollar_figure and petitioner is entitled to a standard_deduction for one individual of dollar_figure timely because he suffered from an autistic spectrum disorder asd previously known as asperger’s syndrome we hold he is findings_of_fact the facts set forth below are based on the pleadings and other pertinent materials of the record some of the facts have been stipulated the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein and we find those facts accordingly petitioner resided in new york when the petition was timely filed on date absent a stipulation to the contrary an appeal of this case would lie in the court_of_appeals for the second circuit petitioner graduated from the u s merchant marine academy in with a double major in marine engineering and nautical science and received a third assistant engineer’s license and a third mate’s license from the u s coast guard petitioner worked as a stock broker from to and was a registered and licensed securities representative in petitioner received a master’s degree in computer science from hofstra university from to petitioner worked as a high school mathematics teacher in new york city to help support himself and his family from through petitioner conducted trades through a personal trading account with fidelity investments fidelity petitioner used his personal funds for trading during the school year petitioner traded every day during the two free school periods and devoted substantial time--four to five hours a day--to researching his trades petitioner testified that some of his trades were short-term trades for options with monthly expiration and some of the trades were stocks although petitioner occasionally received dividends on stocks he traded those dividends were incidental petitioner claims his intent was to make short-term trading profits petitioner testified he executed about trades per month in on the advice of his accountant petitioner intended to file a sec_475 mark-to-market_election petitioner however did not retain a signed copy of any election or any evidence of mailing it petitioner filed his federal_income_tax return for the tax_year on date the tax_return contained a statement that petitioner had made an election pursuant to sec_475 but did not have a copy of form_3115 application_for change in accounting_method attached to it out of the dollar_figure gross_income reported on the tax_return dollar_figure came from wages dollar_figure from interest dollar_figure from dividends received dollar_figure from capital_gains and dollar_figure from business income from the fidelity account had approximately dollar_figure million in personal funds but petitioner confirmed he rarely used all of that money for trading a portion of the account was just earning interest securities trading reported on schedule c profit or loss from business petitioner indicated on the tax_return that his occupation for was teacher beginning in date petitioner became a full-time trader associated with madison proprietary trading group llc mptg mptg provided petitioner with access to a goldman sachs execution and clearing gsec account and an office space to conduct his trades during petitioner traded daily on business days excluding two business days in date petitioner had over trades per month excluding date for which he had a total of the year gsec statements show that petitioner’s totals for were dollar_figure in securities purchased and dollar_figure in securities sold with p l bookings by cusip as of date showing a loss of dollar_figure the parties stipulated that all transactions and capital in the gsec account belonged to petitioner petitioner was deemed a class b member of mptg according to the side letter issued to petitioner sometime in date the parties stipulated that p l bookings by cusip is the yearend calculation showing realized and unrealized gains and losses it is standard for goldman sachs account statements and is used to clear or reset the account for the new year in respondent prepared and filed a substitute for petitioner’s federal_income_tax return and on date issued a notice_of_deficiency which forms the basis of this case on date petitioner filed a tax_return petitioner also subsequently submitted an amended tax_return with a signature date of date on the tax_return petitioner reported a loss of dollar_figure on a schedule_k-1 partner’s share of income deductions credits etc allegedly filed on his behalf by mptg the schedule_k-1 was attached to the tax_return respondent cross-checked mptg’s tax_year form_1065 u s return of partnership income which included schedules k-1 for its partners mptg’s return did not include a schedule_k-1 for petitioner respondent also checked the tax_year form_1065 for mt trading llc a second-tier_partnership of mptg and it also had no schedule_k-1 for petitioner in the amended tax_return petitioner corrected amounts of short-term and long-term_capital_gains and losses and included a statement to the effect that under sec_475 he is entitled to the mark-to-market accounting_method and plans to carry forward the losses_incurred in at all relevant times petitioner suffered from an asd previously known as asperger’s syndrome until petitioner filed his tax returns timely with the assistance of his wife in and petitioner retained a certified_public_accountant to assist him with tax matters petitioner understood he had a duty to file tax returns but claims that in he was despondent because of the losses he suffered and could not organize himself to file a tax_return timely opinion i eligibility for the mark-to-market treatment of the loss a background petitioner claims that in he made an election under sec_475 allowing him to use the mark-to-market method_of_accounting and so a loss he sustained in should be treated as a net_operating_loss this treatment would allow petitioner to shield from taxation some prior and future trading gains respondent argues that the trading loss is not entitled to the mark-to-market treatment because petitioner failed to meet the requirements for a valid election under sec_475 in general sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business the mark- to-market method allows a trader in securities to recognize gain_or_loss on any security held in connection with the trade_or_business at the close of the taxable year as if the security were sold for its fair_market_value at the end of the year sec_475 knish v commissioner tcmemo_2006_268 chen v commissioner tcmemo_2004_132 the gains or losses attributable to the securities covered by the mark-to- market provisions are treated as ordinary_income or loss see sec_475 d if a taxpayer is entitled to make and timely makes an election under sec_475 any net_loss from the business of trading in securities will be an ordinary_loss deductible in full under sec_165 if the election is not made any net_loss is deductible only to the extent of any capital_gains plus dollar_figure see sec_165 c f b revproc_99_17 1999_1_cb_503 provides a procedure for making an election under sec_475 once the election is made use of the mark-to-market method continues for all subsequent taxable years unless the election is revoked with the consent of the commissioner revproc_99_17 sec_4 c b pincite b burden_of_proof petitioner argues that the burden_of_proof should be shifted to respondent under sec_7491 because petitioner produced credible_evidence and satisfied the requirements of sec_7491 with respect to the issue of whether petitioner is entitled to use the mark-to-market accounting_method for his trading loss generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 the burden_of_proof shifts to the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability if the taxpayer introduces credible_evidence regarding the issue see ashley v commissioner tcmemo_2000_376 sec_7491 applies with respect to a factual issue only if the requirements of sec_7491 are satisfied sec_7491 requires that a taxpayer maintain all records required by the code and cooperate with reasonable requests by the secretary for witnesses information documents meetings and interviews petitioner raised the issue of eligibility of the loss for the mark-to- market treatment in his amended petition filed after the trial petitioner cooperated with respondent to resolve the issues raised in the notice_of_deficiency however he filed his tax_return many years after it was due and did not retain the records relating to the alleged mark-to-market_election respondent argues that when the only evidence available to the court is petitioner’s self-serving testimony that evidence does not meet the credibility standard set out in sec_7491 we agree with respondent because petitioner failed to keep adequate_records and did not file a tax_return until after the notice_of_deficiency was issued to him the burden_of_proof is on petitioner with respect to eligibility the effectiveness of the mark-to-market_election and the loss treatment c petitioner’s entitlement to make a mark-to-market_election in the first issue we consider to determine whether petitioner is entitled to use the mark-to-market accounting_method in is whether petitioner was entitled to make a mark-to-market_election in sec_475 identifies being a trader in securities as a prerequisite to filing the mark-to-market_election the code does not define the term trade_or_business 480_us_23 889_f2d_29 2d cir aff’g in part rev’g and remanding in part tcmemo_1988_ whether a taxpayer’s securities activities during the years in issue constituted a trade_or_business is a question of fact 312_us_212 estate of yaeger v commissioner f 2d pincite paoli v commissioner tcmemo_1991_351 in determining whether a taxpayer in a securities activity is engaged in a trade_or_business courts have distinguished between traders who are in a trade_or_business and investors who are not mayer v commissioner tcmemo_1994_209 citing 721_f2d_810 fed cir management of securities investments whatever the extent and scope of such activity is seen as the work of a mere investor not the trade_or_business of a trader id quoting estate of yaeger v commissioner f 2d pincite see also 373_us_193 higgins v commissioner u s pincite paoli v commissioner tcmemo_1991_351 this result is the same notwithstanding the amount of time the individual devotes to the activity mayer v commissioner tcmemo_1994_209 even full-time market activity in managing and preserving one’s own estate is not embraced within the phrase ‘carrying on a business ’ and salaries and other expenses incident to the operation are not deductible as having been paid_or_incurred in a trade_or_business commissioner v groetzinger u s pincite mayer v commissioner tcmemo_1994_209 instead an investor’s expenses are deductible under sec_212 as incurred in the production_of_income in determining whether a taxpayer who manages his own investments is a trader nonexclusive factors to consider are the taxpayer’s investment intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions moller f 2d pincite thus a taxpayer’s activities constitute the trade_or_business of trading only where both of the following are true the taxpayer’s trading is substantial and the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes rather than to profit from the long-term holding of investments mayer v commissioner tcmemo_1994_ as to the first requirement substantial means frequent regular and continuous enough to constitute a trade_or_business holsinger v commissioner tcmemo_2008_191 sporadic trading does not constitute a trade_or_business commissioner v groetzinger u s pincite mayer v commissioner tcmemo_1994_209 the number of trades executed in a year and the amount of money traded are helpful in determining whether a taxpayer’s trading activity was substantial holsinger v commissioner tcmemo_2008_191 as to the second requirement a trader’s activities must seek profit from short-term market swings unlike those of an investor who seeks capital appreciation and income and who is usually not concerned with short-term market developments that would influence prices on the daily market paoli v commissioner tcmemo_1991_351 courts also look at whether the taxpayer’s securities income is principally derived from frequent sales of securities rather than from dividends interest or long-term appreciation moller f 2d pincite 89_tc_445 liang v commissioner 23_tc_1040 mayer v commissioner tcmemo_1994_209 petitioner meets the first prong of the two-part test outlined above in petitioner executed about trades each month for a total of approximately trades per year petitioner’s trading was not sporadic petitioner testified that he devoted a significant amount of time to the trading activities during the school year--four to five hours every trading day--and always traded on the last hour of the day when there is a lot of activity on the market during the summer petitioner spent to hours a day on his trading activities petitioner had prior experience as a stock broker petitioner also had a substantial amount of trading activity in which prompted him to think of making a mark-to-market_election under sec_475 for we find petitioner’s trading was sufficiently frequent regular and continuous to constitute a trade_or_business as to the second prong of the test petitioner testified that his intent with respect to trading in was to profit from short-term market swings petitioner’s testimony during the trial was organized and coherent providing sufficient details on petitioner’s trading strategy we find persuasive petitioner’s testimony on the issue of intent in addition to petitioner’s intent we look to the two fundamental criteria that distinguish traders from investors the length of the holding_period of the securities and the source of the profit estate of yaeger v commissioner f 2d pincite mayer v commissioner tcmemo_1994_209 petitioner testified that his trading consisted largely of short-term stocks and monthly options with a holding_period of less than one month in a margin_account funded with his own money petitioner’s tax_return shows that only of his gross_income came from his teaching wages while came from trading in securities another of petitioner’s income in came from interest_income and approximately came from dividends and long-term_capital_gains we note however that the high percentage of interest_income is unusual for petitioner as in the prior and following years petitioner reported significantly lower interest_income numbers thus it is not indicative of whether petitioner was a trader or the large amount of interest_income reported in is only partially attributable to the money petitioner held in the fidelity trading account over of the interest_income is attributable to payments from jonathan c poppe likely petitioner’s relative an investor in when petitioner’s income from trading activities was almost four times more than his wages from teaching--his primary occupation in 2003--there is very little doubt that petitioner met the second prong of the test thus we conclude that petitioner was a trader in securities in and was entitled to make an election under sec_475 for a mark-to-market accounting_method d election under sec_475 the second issue we consider is whether petitioner made a proper election under sec_475 in a securities trader electing under sec_475 to use the mark-to-market method_of_accounting for securities held in the business is generally required to file with the commissioner a statement making the mark-to-market_election identifying the first taxable_year for which the election is effective and describing the business to which the election relates see kantor v commissioner tcmemo_2008_297 knish v commissioner tcmemo_2006_268 lehrer v commissioner tcmemo_2005_167 aff’d 279_fedappx_549 9th cir revproc_99_17 sec_5 c b pincite the statement must be filed no later than the due_date of the trader’s original federal_income_tax return without regard to extension for the taxable_year immediately preceding the election_year and if the election entails a change in accounting_method the trader must also attach a form_3115 application_for change in accounting_method to the trader’s timely filed original federal_income_tax return for the election_year revproc_99_17 sec_5 1999_1_cb_504 this court has on several occasions held that a securities trader failed to make an election under sec_475 where the trader did not follow the election requirements of revproc_99_ supra kohli v commissioner tcmemo_2009_287 kantor v commissioner tcmemo_2008_297 knish v commissioner tcmemo_2006_ we find that petitioner failed to comply with the requirements for the mark- to-market election set out in revproc_99_17 supra the evidence does not show conclusively whether petitioner signed or mailed a form_3115 in petitioner did not submit a copy of any executed version of form_3115 or any evidence of mailing it respondent did not find any record of petitioner’s form_3115 in his electronic database but also admitted that in some years not all forms received were actually entered in the database next petitioner filed his federal_income_tax return for on date failing to comply with the filing deadlines the tax_return contained a statement that petitioner made an election pursuant to sec_475 but did not have a form_3115 attached to it thus petitioner did not comply with the requirements of revproc_99_17 supra petitioner argues we should find that he made a valid sec_475 election under the substantial compliance doctrine the substantial compliance doctrine has no place in determining whether a timely sec_475 f election has been made kohli v commissioner tcmemo_2009_287 revproc_99_17 supra fixes a deadline by which the election must be made and the requirements for the election because petitioner failed to comply with the requirements of revproc_99_17 he did not make an effective mark-to-market_election in the substantial compliance doctrine is a narrow equitable doctrine that courts use to avoid taxpayer hardship if the taxpayer establishes that he or she intended to comply with a provision did everything reasonably possible to comply with the provision but did not comply with the provision because of a failure to meet the provision’s specific requirements kohli v commissioner tcmemo_2009_287 slip op pincite n see also 719_f2d_1001 9th cir 87_tc_116 aff’d 843_f2d_224 6th cir the commissioner may grant administrative relief to a securities trader with regard to an improper mark-to-market_election if the trader among other things requests sec relief and demonstrates that he acted reasonably and in good_faith in failing to make a timely election under sec_475 see 126_tc_279 sec_301_9100-3 proced admin regs a taxpayer must request relief through a private_letter_ruling in a petition or in a refund claim see knish v commissioner tcmemo_2006_268 relief continued assuming for the sake of argument that the substantial compliance doctrine did apply in this case it would not change the outcome petitioner failed to meet all of the requirements set out in revproc_99_17 supra except one petitioner failed to show that he attached and timely mailed a form_3115 with his tax_return and that he timely filed the tax_return the only indication that petitioner made an election in is a statement attached to the tax_return but this statement alone is insufficient to meet the requirements petitioner was aware of the election requirements and did not challenge the validity of revproc_99_17 supra under these circumstances the substantial compliance argument would not save the day e amount of loss and petitioner’s status at mptg the parties disagree as to the amount of petitioner’s loss that would be eligible for mark-to-market treatment in because petitioner is not entitled to use the mark-to-market accounting_method in this dispute is moot petitioner’s gains or losses arising out of his trading through mptg should be continued denied where request not made in petition 76_fedclaims_237 petitioner however did not request such relief therefore we do not consider this issue calculated under the rules for capital_gain loss calculation not the mark-to- market approach further petitioner maintains he was a partner at mptg in but he never argued in the briefs or introduced any evidence as to whether mptg itself made the mark-to-market_election so its partners could avail themselves of the election benefits this argument is thus deemed waived in addition the record is inconclusive on whether mptg treated petitioner as a partner the side letter says the petitioner was a class b member and a party to the mptg operating_agreement petitioner however did not introduce into evidence the mptg operating_agreement itself according to the side letter the mutual obligations of mptg and petitioner were very limited mptg created a trading account for petitioner and provided him with an office space to trade and access to the trading platform petitioner in turn fully funded his trading account and was obligated to split the trading profit sec_90 with mptg the side letter does not discuss capital contributions by petitioner to mptg itself only to petitioner’s trading account the side letter is also silent as to the extent of petitioner’s partnership_interest in mptg and share of mptg’s gains and losses the preliminary schedule_k-1 that petitioner obtained from one of mptg’s employees does not match the mptg tax_return which does not list petitioner as a partner and does not include a schedule_k-1 for him on the basis of the limited facts available to the court we conclude that petitioner did not meet his burden_of_proof on the issue of whether he was a partner in mptg f conclusion for the reasons stated above petitioner is not entitled to treat the trading loss as a net_operating_loss petitioner failed to meet the requirements for a valid election thus the securities trading loss petitioner suffered in is a capital_loss not an ordinary one ii additions to tax under sec_6651 and sec_6651 imposes an addition_to_tax for failure_to_file a return when due the addition equal sec_5 for each month that the tax_return is late not to exceed in total sec_6651 imposes a corresponding addition_to_tax for failing to pay timely the tax shown to be due on a federal_income_tax return the amount of the addition_to_tax for failure to pay timely equals for each complete or partial month a taxpayer fails to pay the tax not to exceed in the aggregate id the additions to tax for failure to both file and pay timely do not apply where the failures were due to reasonable_cause and not to willful neglect sec_6651 and the commissioner has the burden of production with respect to the liability of an individual for additions to tax under sec_6651 and see sec_7491 see also rule a the burden of showing reasonable_cause under sec_6651 remains on the taxpayer see 116_tc_438 respondent has met his burden of production by demonstrating that petitioner filed his return late and failed to pay on time reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and nevertheless was unable to file his or her federal_income_tax return by the due_date see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite the existence of willful neglect or reasonable_cause is a factual determination to be made in the light of well-established legal principles id pincite n we synthesize our discussion of reasonable_cause under sec_6651 and because the standard has been interpreted to be the same see e wind indus inc v united_states 196_f3d_499 n 3d cir russell v commissioner tcmemo_2011_81 reasonable_cause may exist if the taxpayer’s or a family member’s illness or incapacity prevents the taxpayer from filing his or her tax_return but not if the taxpayer is able to continue his or her business affairs despite the illness or incapacity see timbarella v commissioner 139_fedappx_319 2d cir aff’g tcmemo_2004_47 138_tc_228 hardin v commissioner tcmemo_2012_162 ruggeri v commissioner tcmemo_2008_30 in hardin v commissioner slip op pincite the taxpayer suffered from a mild to moderate form of attention deficit hyperactivity disorder adhd as well as posttraumatic stress syndrome and bipolar disorder because of these conditions the taxpayer had difficulty concentrating being organized and completing tasks id pincite the court held that these conditions did not rise to the level of reasonable_cause when the taxpayer was able to manage his business affairs including managing two rental properties selling one of them and being employed full time as an engineer id pincite in mclaine v commissioner t c pincite the court held that the taxpayer’s alcoholism did not constitute reasonable_cause for failing to file a tax_return on time when the taxpayer understood he had a tax_liability and tried to take steps to pay the tax such as borrowing against or selling some of his assets petitioner alleges that his mental impairment--an asd previously known as asperger’s syndrome--constitutes reasonable_cause for purposes of sec_6651 and petitioner offered testimony of a fact witness lynda geller ph d to confirm his diagnosis mrs geller is a licensed psychologist in the state of new york but is not a medical doctor mrs geller has been petitioner’s psychologist since date and has been seeing petitioner approximately once a month mrs geller testified that the condition petitioner suffered from was a chronic pervasive lifelong neurological disorder that manifests itself in impairment of some executive functions poor social cognition and high dependence on routines mrs geller also opined that petitioner did not fully appreciate the seriousness of his failure_to_file his tax returns we note that mrs geller was not petitioner’s treating healthcare provider in or the years at issue and is not a medical doctor for these reasons we give her testimony minimal weight petitioner’s situation is similar to that of the taxpayer in hardin who had difficulty with concentrating organizing and completing tasks because of adhd posttraumatic stress syndrome and bipolar disorder petitioner argues that because of his mental condition he was not able to organize his affairs and file the tax_return timely in however as in hardin that mental condition did not prevent petitioner from engaging in activities that required a high degree of concentration and ability to analyze and organize information for a number of years including and petitioner worked as a high school teacher there is no evidence in the record that at any time from through petitioner filed for a disability accommodation while he was employed as a school teacher in petitioner was trading in securities petitioner’s work station was equipped with six monitors showing the status of his trades petitioner was able to collect analyze and organize information to base his trades on petitioner understood he had a duty to file tax returns but claims that in he was despondent because of the losses he suffered and could not organize himself to file a tax_return timely we are sympathetic to petitioner’s plight we cannot find however under these circumstances that petitioner’s mental condition prevented him from managing his business affairs thus petitioner’s failure_to_file the tax_return timely and pay any taxes due on said return was not due to reasonable_cause petitioner is liable for additions to tax under sec_6651 and iii addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated_tax where prepayments of tax either through withholding or by making estimated quarterly payments during the year do not equal the lesser_of of the tax shown for the current taxable_year or of the tax shown for the previous taxable_year sec_6654 provides some exceptions to the general_rule where the tax is a small amount less than dollar_figure where there was no liability for the preceding_taxable_year or a waiver applies sec_6654 - a taxpayer may qualify for a waiver in two sets of circumstances the commissioner determines that by reason of casualty disaster or other unusual circumstances the imposition of an addition_to_tax would be against equity and good conscience and a taxpayer retires after having attained the age of or becomes disabled in the taxable_year for which estimated payments were required to be made or in the taxable_year preceding that taxable_year when an underpayment was due to reasonable_cause and not to willful neglect sec_6654 the commissioner bears the burden of production to show that the taxpayer had an estimated_tax payment obligation the burden includes showing whether a return was filed for the preceding year sec_7491 127_tc_200 aff’d 521_f3d_1289 10th cir petitioner bears the burden of persuasion with respect to any defenses or exceptions see higbee v commissioner t c pincite because petitioner did not file his tax_return for the tax_year until date he was required to make estimated payments equal to of his tax for the tax_year see sec_6654 hardin v commissioner tcmemo_2012_162 evans v commissioner tcmemo_2010_62 the record shows that the amount of petitioner’s estimated payments in was less than the determined tax_liability for the year accordingly respondent’s burden of production is satisfied see hardin v commissioner tcmemo_2012_162 petitioner asserts the same reasonable_cause defenses for the sec_6654 addition_to_tax as for the sec_6651 and additions to tax petitioner did not retire in or petitioner’s mental condition an asd was already present at that time thus he does not fall into the reasonable_cause exception under sec_6654 the record does not show that petitioner’s failure to make estimated_tax payments was due to casualty disaster or other unusual circumstances petitioner understood he had a duty to pay tax on his income in and did not argue that there were unusual circumstances in such that imposing a sec_6654 addition_to_tax would be against equity and good conscience accordingly we conclude that petitioner is liable for the sec_6654 addition_to_tax for iv financial disability and relief under sec_6511 petitioner argues that he is entitled to relief from all additions to tax because his mental disorder qualifies him as a financially disabled taxpayer sec_6511 provides for statutory tolling of the period of limitations on filing a claim for a refund_or_credit for overpayment of taxes when taxpayers are unable to manage their financial affairs financial disability under sec_6511 however has nothing to do with deadlines to file tax returns pay tax or pay estimated_tax thus petitioner’s argument under sec_6511 is irrelevant v conclusion we have considered all of the arguments made by petitioner and to the extent not discussed above conclude that those arguments not discussed herein are irrelevant moot or without merit we have considered respondent’s arguments only to the extent stated herein to reflect the foregoing and concessions by the parties decision will be entered under rule
